UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1589



DEVERA L. FOREMANYE,

                                            Plaintiff - Appellant,

          versus

BOARD OF COMMUNITY COLLEGE TRUSTEES FOR BALTI-
MORE COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-95-143-H)


Submitted:   February 11, 1997         Decided:     February 25, 1997


Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


DeVera L. Foremanye, Appellant Pro Se.     Carol Saffran-Brinks,
BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment against her in this action alleging a violation of Title

VII of the Civil Rights Act of 1964, as amended, and the Americans

with Disabilities Act. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-
firm on the reasoning of the district court. Foremanye v. Board of
Community College Trustees, No. CA-95-143-H (D. Md. Mar. 21, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2